Citation Nr: 9912130	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous condition.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1945 to March 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, in which the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a nervous 
condition, and denied a claim of entitlement to service 
connection for bilateral hearing loss.  

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is the subject of the REMAND portion 
of this opinion.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1961, the 
RO denied the veteran's claim of entitlement to service 
connection for manic depressive reaction.

2.  The evidence received since the RO's June 1961 decision 
is relevant but it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The RO's June 1961 decision, which denied a claim of 
entitlement to service connection for manic depressive 
reaction, is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's June 1961 decision denying the veteran's claim for 
service connection for a nervous condition; the claim for 
service connection is not reopened; and the June 1961 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 1991 and Supp. 1998);  38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision, dated in June 1961, the RO denied 
a claim of entitlement to service connection for manic 
depressive reaction.  A review of that determination reveals 
that the RO essentially found that the veteran had not 
submitted competent evidence of a nervous condition during 
service, or within the presumptive period.  There was no 
appeal, and the RO's June 1961 decision became final.  38 
U.S.C.A. § 7105(b),(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In December 1997, the veteran filed an application to reopen 
his claim for service connection for a nervous condition.  In 
June 1998, the RO determined that new and material evidence 
had not been presented to reopen the veteran's claim. 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins v. West, No. 97-1534, slip op. at 3-4 (U. S. Vet. App. 
Feb. 17, 1999).  Accordingly, the Board must consider whether 
new and material evidence has been received since the RO's 
June 1961 decision.

Evidence of record at the time of the RO's June 1961 decision 
included available service personnel and medical records, a 
VA examination report, statements from two private 
physicians, two lay statements, and written statements from 
the veteran.  

In his written statements, the veteran argued that his 
condition began during the summer of 1949.  The service 
medical records include the veteran's entrance examination 
report, dated in March 1945, which shows that his nervous 
system was clinically evaluated as normal.  The veteran's 
separation examination report, dated in March 1949, showed 
that there was no indication of a neuropsychiatric or 
psychiatric disability.  The remainder of the service medical 
records were silent as to complaints, treatment or a 
diagnosis involving an acquired psychiatric disorder.  A VA 
hospital report, dated in November 1960, showed that the 
veteran was voluntarily admitted for about one month for 
treatment of depression.  The diagnosis at the time of 
discharge was manic depressive reaction, depressive type, 
characterized as treated and improved, in full remission.

Evidence received since the RO's June 1961 decision includes 
medical treatment reports from the Lutheran General Hospital, 
a VA hospital report, and written statements from the 
veteran.

The present appeal arises from rating decision dated in June 
1998, wherein the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for a nervous condition.  After 
reviewing the record from a longitudinal perspective, the 
Board agrees and finds that new and material evidence has not 
been received to reopen the veteran's claim. 

The submitted evidence shows that the veteran argues that he 
has a nervous condition as a result of his service.  No 
specific allegations were made, and the veteran's statements, 
while new, are not material evidence since, as a layman, he 
has no competence to give a medical opinion on the etiology 
of his condition, or more precisely, a medical opinion on the 
question of whether there is a medical nexus between his 
current psychiatric disorder and any remote event of service, 
and his statements on such matters do not constitute material 
evidence to reopen his claim of service connection for a 
nervous condition.  Moray v. Brown, 5 Vet. App. 211 (1993). 

As for the medical evidence, a VA medical certificate, dated 
in October 1960, appears to indicate that the veteran had 
been diagnosed with a psychotic depression reaction, early 
mode.  A VA hospital report, dated in March 1968, shows that 
the veteran received about five months of inpatient care over 
the period from February 1966 to March 1968.  The diagnosis 
was manic depressive reaction, depressive type.  He was 
discharged from trial visit status in March 1968, as he had 
not been heard from since a trial visit beginning in April 
1967.

A review of the reports from the Lutheran Medical Center, 
(apparently renamed the Lutheran General Hospital (Lutheran) 
at some point after 1979), dated between February 1979 and 
August 1986, indicates that in November 1978, the veteran was 
treated for depression.  He was readmitted in February 1979 
for about five weeks for recurrent endogenous depression.  In 
July 1986, the veteran was admitted to Lutheran for about one 
month for what was diagnosed as a major depressive disorder.  
The records from this admission also contain an impression of 
acute major depressive disorder with psychotic features. 

This medical evidence was not of record at the time of the 
RO's June 1961 decision, and is "new" evidence within the 
meaning of 38 C.F.R. § 3.156.  Some of the evidence is 
relevant, in that it shows treatment for a psychiatric 
disability.  However, the Board finds that this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The RO's June 1961 
decision was based on both the lack of competent evidence of 
a nexus between the claimed disability and the veteran's 
service, and the lack of competent evidence showing that a 
nervous condition was incurred during service or that a 
psychosis was manifest to a compensable degree within a year 
of separation from service.  Although the submitted medical 
evidence shows treatment for psychiatric disorders, the 
earliest date in the submitted evidence showing these 
conditions is the VA medical certificate dated in August 
1960.  Assuming arguendo that this certificate is not 
duplicative, this evidence is dated approximately 11 years 
after separation from service.  In addition, the submitted 
evidence does not contain competent evidence showing that the 
veteran has a nervous condition that is related to his 
service, or that it was manifest to a compensable degree 
within a year of separation from service.  The Board 
therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's June 1961 decision is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim for 
entitlement to service connection for a nervous condition.  
As such, the RO's June 1961 denial of the veteran's claim 
remains final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

As a final matter, the Board has noted the veteran's 
contentions to the effect that a remand is required to afford 
the veteran an examination, and that he is entitled to an 
independent medical opinion.  In this case, the Board 
initially notes that the veteran has not presented new and 
material evidence to reopen his claim for a nervous 
condition, and that the statutory duty to assist under 38 
U.S.C.A. § 5107(a) therefore does not attach and an 
examination is not required.  See Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996) (citing Gregory v. Brown, 8 Vet. App. 
563, 568 (1996); West v. Brown, 7 Vet. App. 70, 74-75 (1994); 
Ivey v. Derwinski, 2 Vet. App. 320, 322-23 (1992)).  As to 
the veteran's argument that a remand is required for referral 
for an independent medical opinion, the Board finds that the 
issue of entitlement to an independent or advisory medical 
opinion is an ancillary issue to the veteran's claim for a 
nervous condition, and is not a separately appealable issue.  
Furthermore, the Board points out that in this case, no 
specific complex medical issue has been specified, or is 
otherwise apparent in the record.  Therefore, an independent 
medical opinion is not warranted.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a nervous condition 
is not reopened.


REMAND

The veteran essentially asserts that he has bilateral hearing 
loss as a result of his service.  Specifically, he asserts 
that he lost his hearing for several days after a mortar 
round prematurely went off near him while he was training on 
Guam in 1945, and that his hearing has progressively gotten 
worse since that time.  

The veteran's service medical records include a separation 
examination report, dated in March 1949, which shows that 
results of whispered and spoken voice testing were 15/15, 
bilaterally.  The remainder of the veteran's service medical 
records are silent as to complaints, treatment or a diagnosis 
involving hearing loss.
The veteran's discharge indicates that his military 
occupation specialty was rifleman, and that his principal 
military duty was a guard. 

A letter from Robert F. Park, M.D., dated in January 1998, 
shows that Dr. Park states that he first treated the veteran 
for hearing loss in 1990, and that the veteran reported that 
a mortar round had gone off near him during his service and 
caused him to lose his hearing for a few days.  Dr. Park 
stated that the veteran had sensory neural loss and had worn 
a hearing aid since that time.  Dr. Park's letter is 
accompanied by an audiology report, dated in September 1990.  
This report, as well as a February 1998 VA audio examination 
report, are sufficient to show that the veteran has bilateral 
hearing loss, as defined in 38 C.F.R. § 3.385 (1998).  A 
review of the VA audio examination report shows that the 
veteran reported that he had been a rancher and a farmer 
after separation from service, that he had a longstanding 
hearing loss, and that he had been in a mortar unit.  The VA 
examiner stated that the veteran's hearing thresholds and 
word recognition scores were "consistent with the veteran's 
history of noise exposure," and that it was reasonable to 
assume that the noises to which the veteran was exposed as a 
member of a mortar unit could have produced some hearing 
loss. 

The Board notes that the veteran's service medical records 
are entirely silent for treatment, complaints or a diagnosis 
involving hearing loss, and that the first indication of 
hearing loss is found in a September 1990 audiology report.  
As such, the first indication of hearing loss comes 
approximately 40 years after the veteran's separation from 
service.  The Board further notes that the opinion of the VA 
examiner in the February 1998 examination report, although 
sufficient to well ground the claim, was not based on a 
review of the veteran's C-file, and does not include 
citations to any clinical findings in service or thereafter, 
or provide a significant rationale.  It is also incomplete in 
that a full history of service and post service noise 
exposure was not obtained from the veteran.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims has held that the VA's duty to 
assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA medical examination if existing medical 
information is insufficient for evaluation purposes.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Based on its review of 
the evidence, the Board finds that further medical input as 
to the probable etiology of the veteran's claimed hearing 
loss would be of assistance prior to entry of a final 
administrative decision.

Accordingly, this case is remanded to the RO for the 
following actions:

The veteran should be afforded a VA 
audiological examination, as well as an 
evaluation by a physician whose specialty 
is ear, nose and throat diseases, to 
determine the nature, extent, and 
etiology of the veteran's bilateral 
hearing loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners should 
obtain a full social and industrial 
history of the veteran's noise exposure 
during and after his separation from 
service.  The examiners must render an 
opinion as to whether it is at least as 
likely as not that any existing hearing 
loss is related to acoustic trauma during 
the veteran's active duty service.  The 
rationale for all opinions should be 
fully set forth.  The claims file must be 
made available to the examiners for 
review in conjunction with the 
examinations.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth in a detailed report.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

